Appellant was charged with and convicted of a misdemeanor in a justice of the peace court, from which conviction he appealed to the county court, thence to the circuit court and thence to this Court. Section 1617, Code 1942, provides that in such case the appeal will not lie to this Court "unless in the determination of the case a constitutional question be necessarily involved and then only upon the allowance of the appeal by the circuit judge or by a judge of the Supreme Court." No constitutional question is involved in this case; therefore, the appeal should be, and it is hereby, dismissed.
Appeal dismissed. *Page 350